          Case 1:16-cv-09880-ER Document 50 Filed 08/01/19 Page 1 of 1




BY: ECF
Honorable Edgardo Ramos
Thurgood Marshal U.S. Courthouse
40 Foley Square
New York, NY 10007

                                                                               August 1, 2019

       Re:    H.Daya Int’l Co., Ltd. v. Arazi, et al., No. 16-cv-9880 (ER)

Dear Judge Ramos:

       We write as counsel for the plaintiff/judgment-creditor, H.Daya International
Company, Ltd., concerning the letter of Morris Fateha, Esq. dated July 31, 2019, which
purports to request an adjournment of the pre-motion conference scheduled for 12:00
p.m. on August 2, 2019, until 2:30 p.m. that same day. Although we were not contacted
by Mr. Fateha regarding this request and believe that it fails to comport with Your
Honor’s rules, we nevertheless note our availability at 2:30 p.m. if the Court is inclined to
grant the adjournment.


                                                         Respectfully submitted:

                                                         Sam P. Israel, P.C.

                                                         By: /s/ Sam Israel
                                                         Sam Israel (SPI0270)


cc:    Morris Fateha
